DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed and amended on 31 March 2020 and cancelling Claims 1-59 and 64-86.
A secondary preliminary amendment was filed 13 July 2020 adding Claims 87-102.
Claims 60-63 and 87-102 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  PHILLIPS et al., US Patent Application Publication 2016/0078704 A1 (“Phillips”) teaches an inventory control system including a drawer or a tray providing a pallet, wherein the pallet includes storage locations for objects and monitoring the removal and replacement of the objects.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Phillips does not provide for an inventory control system comprised of mirrors positioned within the interior of a housing (drawer(s)) comprised of imaging devices directed towards the one or more mirrors which are 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687